DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the objections and rejections set forth in the Non-Final Rejection mailed 2/1/2022.  Applicant’s arguments, filed 8/1/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 8/1/2022.   See, for example, the remarks set forth on pages 8-10.




After a thorough search, and in light of the prior art of record, claims 1 and 21-34 (renumbered as 1-15) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Binnie 	 				2008/0109283
A semantic domain can be used as a level of abstraction to combine partial data sets from any number of original data sources. A semantic domain can be used to provide logical sets to which data can be associated so that data from a wide number of sources can be meaningfully aggregated. Metadata concerning the data, such as a value for data freshness, can also be associated with the data within the logic of a semantic domain. (para 0039); Parameters mapped from input to output of the action are put through one or more transforms. These transforms are defined by the action type creator or the action creator. These transforms are included in the logic of the action. In an embodiment, the mapping makes use of a semantic domain. If an action contains an input parameter that is based on a semantic domain and the source object is based on the same domain, automatic mapping of fields in the source object to fields in the target object can be achieved. This automated mapping can be altered by the action creator, for example, by inserting a transform into one or more mappings. In an embodiment, the user maps fields in the target object to fields in the source object, the output of field of a transform in the action, static or semi static parameters of the BI system, a metadata value for the source object or a request to prompt the user who invokes the action for the parameter. (para 0076).


Amulu 	 				2012/0143831

A system and method for conversion of multidimensional schema entities from one type to another type are described. In various embodiments, a system receives a multidimensional schema entity of a first type and converts the multidimensional schema entity to a second type. The system receives user input and converts the multidimensional schema entity to the second type based on the input received from the user. In various embodiments, the system creates multidimensional schema entities automatically. (Abstract).  Transformation between source and target based upon metadata and transformation rules (Figure 4). 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



August 11, 2022